Filed 6/27/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2019 ND 152


State of North Dakota,                                        Plaintiff and Appellee

       v.

Joshua Ryan Taylor,                                        Defendant and Appellant


                                   No. 20190005


      Appeal from the District Court of Richland County, Southeast Judicial District,
the Honorable Bradley A. Cruff, Judge.

       AFFIRMED.

       Per Curiam.

       Casey W. Moen, Assistant State’s Attorney, Wahpeton, N.D., for plaintiff and
appellee; submitted on brief.

       Joshua R. Taylor, self-represented, Wahpeton, N.D., defendant and appellant.
                                   State v. Taylor
                                    No. 20190005


       Per Curiam.
[¶1]   Joshua Taylor appeals from a district court order denying his motion for a new
trial. He argues the district court erred in determining he failed to establish (a) the
failure to learn about the evidence at the time of trial was not the result of the
defendant’s lack of diligence and (b) the weight and quality of the newly discovered
evidence would likely have resulted in an acquittal. See State v. Atkins, 2019 ND 145,
¶ 17. Taylor argues that after his trial he discovered evidence that would have
impeached the State’s only witness on a collateral issue. Essentially, Taylor argues
that if he had had this evidence to impeach the officer, the jury would have
disbelieved other aspects of the officer’s testimony and returned an acquittal. We
conclude the district court did not abuse its discretion in denying the motion for new
trial. We summarily affirm under N.D.R.App.P. 35.1(a)(4).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                          1